UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1842


LEROY MAURICE DEVEAUX, a/k/a Leroy Dover,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     J. Michelle Childs, District
Judge. (2:10-cv-01703-JMC)


Submitted:   November 9, 2012             Decided:   November 29, 2012


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy Maurice Deveaux, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leroy     Maurice      Deveaux    appeals    the    district    court’s

order accepting the recommendation of the magistrate judge and

dismissing without prejudice his action filed pursuant to Hazel-

Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238 (1944).                      We

have     reviewed   the     record      and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See   Deveaux     v.    United    States,    No.    2:10-cv-01703-JMC

(D.S.C. June 18, 2012).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this     court   and    argument      would   not    aid   the

decisional process.

                                                                            AFFIRMED




                                         2